Title: To Thomas Jefferson from Abraham Baldwin and Benjamin Taliaferro, 5 March 1801
From: Baldwin, Abraham,Taliaferro, Benjamin
To: Jefferson, Thomas



Sir,
Washington March 5th. 1801

By the treaty between the United States and the Creek Indians at New York in the year 1790 the County of Tallisee, on the frontier of the State of Georgia, was ceded to the Creek Indians, as the only condition on which a treaty could be effected; this measure occasioned great uneasiness and alarm to the citizens of that State, both on account of the principle on which it was founded, and the special injuries which attended its application to that case.
The present settlements of Georgia are, a stripe up and down the Savannah river, which divides it from South Carolina, from its mouth to its source; and at right angles with it, another stripe, along the Sea coast to Florida, from 30 to 40 Miles wide, to the mouth of St. Mary’s river, which divides it from Florida, as the line was run before the revolution, in some measure in shape of a Carpenters work square, the hollow of the square being all Indian County.
Since the Treaty concluded with the Indians, at the close of the revolution, the only land which that State has attempted to purchase of the Indians, is this hollow square, by which the frontier line of the State would be considerably shortened, and the Indians thrown back from Savannah and the first settled parts of the State. This purchase was  effected in the year 1786, at the Treaty of Shoulderbone, and laid out into a County called Tallassee. There was as little complaint respecting that purchase as of any purchase made of Indians, and it was afterwards fully approved by General Lincoln Colo. Humphreys & Judge Griffin Commissioners of the United States, who with much labour and diligence examined into those transactions on the spot, at a meeting with the Indians on that frontier, as will be seen by their report (see Vol. 1st. of Confidential communications from the department of War to the House of Representatives).
When the County was given back to the Indians, and they let down again into that hollow square, by which the whole State was once more made a frontier line, it was scarcely possible to prevent outrageous tumult and disorder, and this was principally effected by the strongest assurances from the general Government that these evils should very soon be removed, that the most effective negotiations should be immediately commenced, which should avail themselves of the first moment of tranquility among the Indians, when there should be any prospect of success, in forming another treaty with them. Applications to the president were repeated and assurances given, till, nothing being done, and the people worn out with their disappointment the Legislature of the State at their Session in January 1797 addressed a memorial and remonstrance on the subject to the president and to Congress. This was referred to a Committee consisting of Thomas Pinkney Abraham Venable & Nathl Smith who made a favourable report, stating all the facts which are above mentioned. this report has been inclosed to the president seven or eight times, the last of them on the 4th of December last, we would now inclose another but we are not able to find one: the resolution of the house, confirming that report, is in the journals of the third Session of the fifth Congress page 136. and the Law for carrying it into effect is in the fourth Volume of Laws Page 256. Since the passage of this law, the subject has been pursued unremittingly by those who have represented the State in Congress, and to this time it has never been in their power to obtain a single line in writing to return to the Legislature of that State, to let them know whether any thing has been done, or is in contemplation, to carry into effect the law founded on their memorial and remonstrance. we have been deeply sensible of the disrespect to the Legislature of a State on a subject vastly interesting to its citizens, which we should not have expected would have been shewn to the common application of an individual.
In our repeated calls at the War Office we have been shewn letters said to have been sent to Colo Hawkins, the agent of the United States among the Creeks, but we have never been able to obtain  copies of any of them to send to the Legislature, we have observed with regreat that there has been from the first a studied system of evasion on this subject.
Not long before we left home we were repeatedly assured by persons who had lately seen Colo Hawkins, that he had never received any letter or instruction from the president on that subject, that should he receive such instructions he believed there would be no difficulty in accomplishing that object, that since the establishment of public stores there the Indians had become greatly indebted, and were much alarmed for fear no more goods would be sent till they had made payment, that they said they had no other way of making payment unless they did it in land and he had no doubt they would be willing to give up the Tallasee and the fork adjoining it called Oakmulgee fork; this fork is become of no importance to the Indians for hunting ground, it has long since ceased to be a range for game; it will be very desirable to obtain it as some gratification to the people on that frontier for their long disappointment respecting Tallasee County.
Should Colo Hawkins be made fully acquainted with all the foregoing circumstances, and the interest which the general Government should take in getting possession of Tallasee County and the Oakmulgee fork, we can entertain no doubt but he would be able to accomplish it in the course of the summer, and nothing would be more gratifying to the people of that State in general. Where there is so great an extent of Indian Country, and the settlement of the whites along the line has been thickening for twenty years, and rendered much more inconvenient by the disappointment of the prospects of those who had removed to settle themselves in Tallassee County, the experience of no part of the frontier Country will warrant an expectation, that they can without great difficulty, be much longer kept in a state of tranquility.
With great respect we are Sir. Your Obt Servts.

Abr BaldwinBen. Taliaferro

